Citation Nr: 0943475	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-35 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable evaluation for prostate 
cancer, status post prostatectomy, with erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision issued by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).

In October 2007, the Veteran requested both a Decision Review 
Officer (DRO) hearing and a travel board hearing.  In 
December 2007, an informal conference was held and the 
Veteran withdrew his request for a DRO hearing.  In July 
2009, a hearing was held before the undersigned sitting at 
the RO.   


FINDING OF FACT

The Veteran's residuals of prostate cancer, status post 
prostatectomy, with erectile dysfunction, have been 
manifested by urinary frequency with a daytime voiding 
interval of approximately 2 to 3 hours and awakening to void 
3 to 4 times per night; the Veteran has occasional leakage 
but does not use absorbent materials and there is no evidence 
of obstructed voiding requiring catheterization or of penile 
deformity.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
a 20 percent evaluation, and no more, for prostate cancer, 
status post prostatectomy, with erectile dysfunction, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1-4.7, 4.115a, 4.115b, Diagnostic Codes 
7522, 7528 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must 
inform the claimant of any information and evidence not of 
record: (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  The Board notes that a "fourth element" of the 
notice requirement, requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, was recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2009).  
Thus, any error related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In this case, the claim for a higher disability rating is a 
"downstream" issue in that it arose from the initial grant 
of service connection.  Prior to the September 2006 rating 
decision, the RO issued a letter in October 2005 that advised 
the Veteran of the evidence necessary to substantiate his 
claim for service connection and of his and VA's respective 
obligations with regard to obtaining evidence.  In March 
2006, the Veteran was provided information regarding how VA 
assigns disability ratings and effective dates.  In the 
October 2007 SOC and the April 2009 SSOC, the RO provided the 
criteria pertaining to the evaluation of the disability and 
readjudicated the claim on appeal consistent with the holding 
in Dingess.  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
Veteran or to have any effect on the appeal.  Any such error 
is deemed harmless and does not preclude appellate 
consideration of the matter herein decided.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (holding that a party 
alleging defective notice has the burden of showing how the 
defective notice was harmful).

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting with 
procuring relevant records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  The claims file contains the Veteran's 
service treatment records, service personnel records, VA 
medical records and examination reports, a copy of the 
hearing transcript, and various private medical records.  The 
Veteran has not identified additional records that need to be 
obtained.  The Veteran was provided VA genitourinary 
examinations in September 2006 and January 2008.  Although 
the September 2006 genitourinary examination appears to be 
inadequate for rating purposes; the Veteran was reexamined in 
January 2008.  The Board finds this latter examination, in 
conjunction with his testimony, appears adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
During his personal hearing testimony, the Veteran indicated 
that the assignment of a 20 percent rating would constitute a 
full grant of his increased rating claim on appeal.  Given 
the Board's favorable disposition of the claim in granting a 
20 percent rating, the Board finds that all notification and 
development actions needed to fairly adjudicate this claim 
have been accomplished.  

II. Analysis

The Veteran underwent a radical retropubic prostatectomy for 
prostate cancer in April 2002.  In September 2005, the 
Veteran filed a claim for service connection for prostate 
cancer.  In September 2006, the RO granted service connection 
for prostate cancer, status post prostatectomy, with erectile 
dysfunction and assigned a noncompensable evaluation 
effective September 19, 2005.  The Veteran contends that the 
currently assigned evaluation does not adequately reflect the 
severity of his disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of a veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pursuant to the rating schedule, if there has been no local 
reoccurrence or metastasis, the residuals of malignant 
neoplasms of the genitourinary system are rated based on 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

At the July 2009 hearing, the Veteran reported that his main 
problem was leaking urine.  There is no evidence of renal 
dysfunction and therefore the Veteran's residuals are 
appropriately rated as voiding dysfunction.  Voiding 
dysfunction may be rated as urine leakage, frequency, or 
obstructed voiding.  38 C.F.R. § 4.115a.  

Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence is rated as 
follows: requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day (60 percent); requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day (40 
percent); and requiring the wearing of absorbent materials 
which must be changed less than 2 times per day (20 percent).  
Id.  

Urinary frequency is rated as follows: daytime voiding 
interval less than one hour, or; awakening to void 5 or more 
times per night (40 percent); daytime voiding interval 
between 1 and 2 hours, or; awakening to void 3 to 4 times per 
night (20 percent); and daytime voiding interval between 2 
and 3 hours, or; awakening to void 2 times per night (10 
percent).  Id.  

Obstructed voiding is rated as follows: urinary retention 
requiring intermittent or continuous catheterization (30 
percent); marked obstructive symptomatology (hesitancy, slow 
or weak stream, decreased force of stream) with any one or 
combination of the following: (1) post void residuals greater 
than 150 cc; (2) uroflowmetry, markedly diminished peak flow 
rate (less than 10 cc/second); (3) recurrent urinary tract 
infections secondary to obstruction; (4) stricture disease 
requiring periodic dilatation every 2 to 3 months (10 
percent); and obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year 
(0 percent).  Id.  

The September 2006 VA examination noted no complaints of 
urinary frequency, hesitancy, or incontinence.  VA records 
show the Veteran was seen in primary care in March 2007.  It 
was noted that he had no urinary symptoms.  At the December 
2007 informal conference, the Veteran reported that he was 
having some residual voiding dysfunction.  

On VA examination in January 2008, the Veteran reported that 
he has developed urinary leakage a few times a week, but does 
not require use of pads.  He has urgency and this happens 
mainly when he cannot get to the bathroom on time.  He also 
reported that he wet the bed once.  The Veteran reportedly 
denied frequency and voiding intervals were not noted.  
Impression was prostate cancer still in remission, not 
undergoing any current active treatments.  It was noted that 
the Veteran had new voiding symptoms with urgency and leakage 
with mild residual functional impairments.  

At the July 2009 hearing, the Veteran testified that he had 
leakage 2 or 3 times a week.  He goes to the restroom 4 or 5 
times a day and gets up 3 or 4 times during the night.  The 
Veteran agreed that normally he had to go to the bathroom 
every 2 or 3 hours during the daytime.  He does not have to 
go every hour.  He does not wear any absorbent materials.  

In evaluating the severity of the residuals of prostate 
cancer, the Board notes that the Veteran is competent to 
report his frequency of urination.  See Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002) (appellant competent to 
testify regarding symptoms capable of lay observation).  The 
Board finds no reason to doubt the Veteran's credibility with 
regard to his reports of leakage and frequency.  

Considering the Veteran's credible reports of a daytime 
voiding interval of 2 to 3 hours and awakening to void 3 to 4 
times a night, and resolving all doubt in his favor, the 
Board finds that the disability picture more nearly 
approximates the criteria for a 20 percent evaluation, and no 
more, based on urinary frequency.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  There is no basis for a higher evaluation 
based on leakage or obstructed voiding.  Although the Veteran 
reports leakage, he does not wear absorbent materials that 
must be changed 2 to 4 times per day and there is no evidence 
of obstructed voiding with urinary retention requiring 
catheterization.  

The Board observes that the residuals of the Veteran's 
prostate cancer include erectile dysfunction.  The Veteran is 
currently receiving special monthly compensation (SMC) at the 
K level based on loss of use of a creative organ.  Absent 
penile deformity, loss of erectile power is noncompensable.  
38 C.F.R. § 4.115b, Diagnostic Code 7522.  The Board 
acknowledges the Veteran's use of a penile prosthesis, but 
objective evidence does not show penile deformity and the 
requirements for a separate compensable evaluation are not 
met.  

At no time during the appeal period has the Veteran's 
disability been more than 20 percent disabling and staged 
ratings are not for application.  See Fenderson, supra.  
 
The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  At the hearing, the Veteran reported that he was 
a truck driver and his disability affects his employment 
because he cannot always reach a restroom in time.  The Board 
acknowledges the Veteran's testimony.  Notwithstanding, 
following surgery in 2002, the Veteran has not been 
hospitalized for prostate cancer residuals and the evidence 
of record does not show that his disability causes a marked 
interference with employment beyond that contemplated in the 
rating schedule.  In this case, the primary symptomatology 
associated with his disability-erectile dysfunction, leakage 
and frequency of voiding-are adequately contemplated in the 
relevant diagnostic codes for rating the residuals of the 
Veteran's prostate cancer.  Accordingly, referral for 
extraschedular consideration is not warranted at this time.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence 
of evidence of such factors as those outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

A 20 percent evaluation, and no more, for prostate cancer, 
status post prostatectomy, with erectile dysfunction is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


